     6:20-cv-01729-BHH        Date Filed 03/31/21    Entry Number 19      Page 1 of 9




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


 PENNSYLVANIA NATIONAL MUTUAL )
 CASUALTY INSURANCE COMPANY,               )
                                           )          Civil Action No. 6:20-1729-BHH
                                Plaintiff, )
                  vs.                      )
                                           )
 COVIL CORPORATION By Its Duly             )              OPINION AND ORDER
 Appointed Receiver, Peter D.              )
 Protopapas,                               )
                                           )
                              Defendant. )
 _________________________________ )

       This matter is before the Court on Defendant Covil Corporation’s (“Covil”) motion

to dismiss or stay (ECF No. 11). For the reasons set forth in this Order, the motion to

dismiss is granted.

                                      BACKGROUND

       Covil was an installer of thermal insulation materials from 1954 through 1991.

Covil’s operations allegedly exposed numerous persons to asbestos who thereby

suffered bodily injury. The alleged bodily injury has given rise to dozens of claims and tort

suits against Covil (“Underlying Asbestos Suits”), in which asbestos claimants seek to

recover from Covil for their bodily injuries.

       Covil filed a declaratory judgment action in the Court of Common Pleas, Fifth

Judicial Circuit, County of Richland, South Carolina (“State Court Action”) alleging that

during a relevant portion of its operations, Sam J. Crain & Co., Inc. (“Crain Agency”)

served as Covil’s insurance broker. (State Court Action Compl., ECF No. 11-3.) In that

case, Covil contends that based on the Crain Agency’s advice about Covil’s business


                                                1
     6:20-cv-01729-BHH       Date Filed 03/31/21    Entry Number 19      Page 2 of 9




insurance needs, from 1986 to 1988, it purchased insurance from Pennsylvania National

Mutual Casualty Insurance Company (“Penn National”). Covil further contends that

Mission Insurance Company (“Mission”) issued umbrella coverage to Covil from at least

1986 to 1987 (the “Mission policy”). Covil has experienced losses related to the

Underlying Asbestos Suits that it asserts trigger coverage under the Mission policy, which

purportedly has a liability limit of $5,000,000. (Id. ¶ 10.) Mission was liquidated on

September 12, 1987, and the Mission policy is missing. (Id. ¶¶ 10–11.) Covil alleges that

the South Carolina Property and Casualty Insurance Guaranty Association (“Guaranty

Association”), which was statutorily created to protect the policyholders of insolvent

insurance companies, steps into the shoes of Mission to the extent of its obligation on

covered claims arising from the Underlying Asbestos Suits. (See id. ¶ 12.)

       The Honorable Jean H. Toal (Chief Justice Ret.) (“Justice Toal”) is presiding over

many of the Underlying Asbestos Suits in a consolidated asbestos docket in South

Carolina state court (“Receivership Court”). Justice Toal appointed Peter D. Protopapas,

pursuant to South Carolina Code § 15-65-10, as Receiver for Covil (“Receiver”) on

November 2, 2018. The order of appointment vested the Receiver with the power and

authority to fully administer all assets of Covil, including the right and obligation to

administer any insurance assets. The Receiver is acting on behalf of Covil, managing the

defense of the Underlying Asbestos Suits as well as numerous declaratory judgment

actions related to Covil’s historical insurance coverage.

       On May 22, 2020, Penn National removed the State Court Action to federal court

alleging diversity jurisdiction under 28 U.S.C. § 1332, notwithstanding the presence of its

co-defendants—the Crain Agency and the Guarantee Association (“non-diverse




                                            2
      6:20-cv-01729-BHH       Date Filed 03/31/21    Entry Number 19      Page 3 of 9




defendants”)—which shared South Carolina citizenship with Covil. See Covil Corp. v.

Penn. Nat’l Mut. Cas. Ins. Co., et al., No. 3:20-cv-1979-BHH (D.S.C.), ECF No. 1. Penn

National asserted that the citizenship of the non-diverse defendants should be ignored

under the doctrines of fraudulent and nominal joinder. Penn National also filed a motion

in the alternative to realign the non-diverse defendants as plaintiffs, thereby creating

complete diversity. Id., ECF No. 5. Covil filed a motion to remand, asserting that the non-

diverse defendants were properly joined and properly aligned as defendants. Id., ECF

No. 21. On March 30, 2021, the undersigned denied Penn National’s request to disregard

the citizenship of the non-diverse defendants, denied the motion in the alternative to

realign the non-diverse defendants as plaintiffs, and granted Covil’s motion to remand.

Id., ECF No. 34.

       Penn National filed the instant declaratory judgment action four days after Covil

filed the State Court Action, seeking resolution of insurance coverage issues that were

already pending in the State Court Action. (See Brief in Opp. to Mot. to Dismiss or Stay,

ECF No. 14 at 10–11 (itemizing duplicative coverage issues).) Covil filed a motion to

dismiss or stay this action, requesting that this Court decline to exercise jurisdiction and

allow the first-filed, more comprehensive State Court Action to proceed. (See ECF No.

11-1 at 2.) Covil expressly stated that the relief requested in the motion to dismiss or stay

was premised on the Court’s resolution of the State Court Action in favor of remand (id.),

which has now occurred. These matters are ripe for disposition and the Court now issues

the following ruling.

                                   LEGAL STANDARD

       “[D]istrict courts possess discretion in determining whether and when to entertain




                                             3
      6:20-cv-01729-BHH        Date Filed 03/31/21     Entry Number 19       Page 4 of 9




an action under the Declaratory Judgment Act, even when the suit otherwise satisfies

subject matter jurisdictional prerequisites.” Wilton v. Seven Falls Co., 515 U.S. 277, 282

(1995). “It is well established that a declaration of parties’ rights under an insurance policy

is an appropriate use of the declaratory judgment mechanism.” United Capitol Ins. Co. v.

Kapiloff, 155 F.3d 488, 494 (4th Cir. 1998). Declaratory judgment actions to ascertain

liability coverage typically involve a separate proceeding, often in state court, by a tort

plaintiff against the insured defendant. Federal courts have not held that such declaratory

judgment actions inherently create undue entanglement with the underlying state tort

actions. “Such a rule would . . . be flatly inconsistent with controlling Supreme Court

precedent approving the use of declaratory judgment actions by insurers in precisely that

situation.” Nautilus Ins. Co. v. Winchester Homes, Inc., 15 F.3d 371, 376 (4th Cir. 1994).

Moreover, “a District Court cannot decline to entertain such an action as a matter of whim

or personal disinclination.” Pub. Affairs Assocs., Inc. v. Rickover, 369 U.S. 111, 112

(1962). Rather, the Court considers four factors (“Nautilus factors”) in deciding whether

to exercise its discretionary jurisdiction or to abstain:

       (i) the strength of the state’s interest in having the issues raised in the
       federal declaratory action decided in the state courts; (ii) whether the issues
       raised in the federal action can more efficiently be resolved in the court in
       which the state action is pending;[] (iii) whether permitting the federal action
       to go forward would result in unnecessary “entanglement” between the
       federal and state court systems, because of the presence of “overlapping
       issues of fact or law”[; and (iv)] whether the declaratory judgment action is
       being used merely as a device for “procedural fencing”— that is, “to provide
       another forum in a race for res judicata” or “to achiev[e] a federal hearing in
       a case otherwise not removable.”

Centennial Life Ins. Co. v. Poston, 88 F.3d 255, 257 (4th Cir. 1996) (quoting Nautilus, 15

F.3d at 377) (modification in original). “The critical question . . . is whether–on the facts of



                                               4
      6:20-cv-01729-BHH        Date Filed 03/31/21      Entry Number 19       Page 5 of 9




this case–the additional considerations of federalism, efficiency, and comity . . . are

sufficiently compelling to justify a refusal to exercise jurisdiction, despite the obvious utility

of the declaratory relief sought.” Nautilus, 15 F.3d at 377.

                                         DISCUSSION

       Covil asserts that the Court should decline to exercise jurisdiction over this

declaratory judgment action because South Carolina has a strong interest in having its

courts decide the issues at hand, a South Carolina state court can resolve the issues

more efficiently, permitting this action to proceed will result in unnecessary entanglement

between this Court and the state court adjudicating the State Court Action, and this action

constitutes a procedural fencing maneuver by Penn National. The Court agrees and finds

that the Nautilus factors weigh in favor of abstention. Accordingly, the action will be

dismissed.

       First, South Carolina has a strong interest in having its courts decide the issues

raised by this action. Rulings on the declaratory judgment claims raised by Covil in the

State Court Action, and rehashed by Penn National here, invoke unsettled principles of

South Carolina insurance law that will affect plaintiffs, defendants, and insurers in a

multitude of asbestos cases because the interpretation of the relevant policy provisions

will repeatedly arise in South Carolina asbestos cases. See Great Am. Ins. Co. v. Gross,

468 F.3d 199, 211 (4th Cir. 2006) (stating district courts may decline jurisdiction where

there is a question of state law that is “unsettled”). Specifically, the court that decides

these claims will need to address the following issues in the unique context of asbestos

cases, where the alleged bodily injury often does not manifest until decades after

exposure: aggregate limits of liability for bodily injury damage, proper application of the




                                                5
     6:20-cv-01729-BHH         Date Filed 03/31/21     Entry Number 19       Page 6 of 9




“completed operations hazard,” the application of multiple “per occurrence” limits of

liability, and the allocation of loss among numerous insurers where the precise genesis

of the bodily injury may be uncertain. South Carolina courts have a strong interest in

resolving these matters for the sake of efficient, consistent, and complete adjudication of

asbestos-related South Carolina insurance law.

       Second, the Court finds that South Carolina courts can resolve the primary

insurance claims raised by Penn National more efficiently. In Great American Insurance

Company v. Gross, the Fourth Circuit explained the application of the second Nautilus

factor as follows:

       In evaluating these efficiency concerns, the Supreme Court has directed us
       to focus primarily on “whether the questions in controversy between the
       parties to the federal suit . . . can better be settled in the proceeding[s]” that
       are already “pending in the state court[s].” Brillhart, 316 U.S. at 495, 62 S.
       Ct. 1173. This in turn requires careful inquiry into “the scope of the pending
       state court proceeding[s],” including such matters as “whether the claims of
       all parties in interest [to the federal proceeding] can satisfactorily be
       adjudicated in that proceeding, whether necessary parties have been
       joined, [and] whether such parties are amenable to process in that
       proceeding.”

468 F.3d at 211–12 (quoting Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 495 (1942))

(alterations in original). The same declaratory judgment claims at issue here, involving

the same parties, are now pending before Justice Toal in the Receivership Court after the

Court’s remand of the State Court Action. Moreover, the Court has already remanded to

the Receivership Court two other actions involving related coverage issues pertaining to

Covil and its insurers. See Finch v. Sentry Cas. Co. et al., No. 3:19-cv-1827-BHH

(D.S.C.), ECF No. 55; Protopapas v. Wall Templeton & Haldrup PA, et al., No. 3:19-cv-

01635-BHH (D.S.C.), ECF No. 63. Justice Toal has already begun her analysis of the



                                               6
      6:20-cv-01729-BHH        Date Filed 03/31/21     Entry Number 19       Page 7 of 9




policy provisions at issue and how they apply to asbestos litigation against Covil. Thus,

there is little reason for this Court to devote its time and resources to adjudicating issues

that will be satisfactorily adjudicated in the State Court Action. See Wilton, 515 U.S. at

288 (“In the declaratory judgment context, the normal principle that federal courts should

adjudicate claims within their jurisdiction yields to considerations of practicality and wise

judicial administration.”).

       Third, the Court’s retention of jurisdiction over this matter would result in

unnecessary entanglement with the state courts. “Entanglement is likely when many of

the issues in the declaratory action are also being litigated by the same parties in the

related state court action.” Fenwick Commons Homeowners Ass’n, Inc. v. Pennsylvania

Nat’l Mut. Cas. Ins. Co., No. 2:19-CV-00057-DCN, 2019 WL 1760150, at *4 (D.S.C. Apr.

22, 2019). As already noted, the same issues, litigated by the same parties, are pending

in the Receivership Court. This scenario presents the paradigmatic unwanted potential of

a race to res judicata and of conflicting decisions. See Mitcheson v. Harris, 955 F.2d 235,

239 (4th Cir. 1992) (“For the federal court to charge headlong into the middle of a

controversy already the subject of state court litigation risks ‘[g]ratuitous interference with

the orderly and comprehensive disposition of [the] state court litigation.’” (quoting Brillhart,

316 U.S. at 495) (alterations in original)); see also Alfa Laval, Inc. v. Travelers Cas. &

Sur. Co., No. 3:09-CV-733-HEH, 2010 WL 2293195, at *4 (E.D. Va. June 3, 2010)

(staying case where issues in lawsuit in a different State “closely parallel those in the

immediate case” because “[t]he potential exi[s]ts for conflicting decisions with respect to

not only scope of coverage and indemnity liability under the [insurer’s] policy, but also the

percentage of allocated obligation on the part of the other insurance carriers, individually




                                               7
     6:20-cv-01729-BHH        Date Filed 03/31/21    Entry Number 19      Page 8 of 9




and collectively”). The potential conflicts here include questions concerning the extent to

which Penn National is obligated to defend and indemnify Covil against asbestos suits

under the policies at issue. This potential for conflicting decisions weighs in favor of the

Court declining to exercise jurisdiction.

       Fourth, the Court finds that this action appears to constitute procedural fencing by

Penn National. “Procedural fencing” occurs when “a party has raced to federal court in an

effort to get certain issues that are already pending before the state courts resolved first

in a more favorable forum.” Great Am. Ins. Co., 468 F.3d at 212. Penn National attempted

to remove the first-filed State Court Action and within days filed this federal action, which

is duplicative as to the coverage dispute between Covil and Penn National. The purpose

of this action appears to be to facilitate Penn National’s avoidance of a South Carolina

court that has previously considered similar questions and reached conclusions that, if

applied to this case, would be unfavorable to Penn National. (See Receivership Court

Order for Rule to Show Cause, ECF No. 11-5 (addressing trigger of coverage, the

distinction between “operations” and “completed operations,” insurers’ burden of proof,

“per occurrence” limits of liability, and allocation of losses under Covil’s insurance

policies).) Thus, the fourth Nautilus factor also weighs in favor of abstention

       Because the Court finds it advisable to abstain from exercising jurisdiction over

this case under the Nautilus factors, analysis of the Colorado River abstention doctrine

raised by Covil would be extraneous. Accordingly, the Court declines to address that

second basis for abstention asserted by Covil.

                                      CONCLUSION

       For the reasons stated above, Defendant Covil Corporation’s motion to dismiss




                                             8
     6:20-cv-01729-BHH       Date Filed 03/31/21   Entry Number 19     Page 9 of 9




(ECF No. 11) is GRANTED and this action is dismissed with prejudice.

   IT IS SO ORDERED.

                                        /s/ Bruce Howe Hendricks
                                        United States District Judge

March 31, 2021
Greenville, South Carolina




                                           9
